DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 12/8/2021, with respect to claims 1-6, 9-10, 13, 16, 18-19, 21-27 have been fully considered and are persuasive.  The rejection of claims 1-6, 9-10, 13, 16, 18-19, 21-27 under 35 U.S.C. § 112(b) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a galvanic cell comprising, among other things, ionically isolated cathodic and anodic half cells, the cathode half cell comprising a primary cathode and an auxiliary anode in a cathodic electrolyte, the anodic half cell comprising a primary anode and an auxiliary cathode in an anodic electrolyte, wherein the cathodic electrolyte is ionically isolated from the anodic electrolyte.
	The prior art discloses variations redox flow batteries including membrane-less hybrid variations using zinc and para-benzoquinone (see for example, Leung, P. K. et al. Membrane-less Hybrid Flow Battery Based on Low-Cost Elements. J Power Sources 2017, 341, 36-45.), membrane-free redox flow battery with two immiscible redox electrolytes (see for example, Navalpotro, P.; Palma, J.; Anderson, M.; Marcilla, R. A Membrane-Free Redox Flow Battery with Two Immiscible Redox Electrolytes. Angew. Chemie – Int. Ed. 2017, 56, 12460-12465), among other approaches, but none of the prior art teach or suggest a membrane-less flow battery including the cathodic half cell and the cathodic electrolyte being ionically isolated from the anodic half cell and the anodic electrolyte and including an auxiliary anode in the cathodic half cell and an auxiliary cathode in the anodic half cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/19/2022